820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold N. ABRAHAM, Plaintiff-Appellant,v.O.I. WHITE, Warden, Defendant-Appellee.
No. 87-6014.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1987.Decided June 1, 1987.

Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
Harold N. Abraham, appellant pro se.
Robert W. Jaspen, Office of the United States Attorney, for appellee.
PER CURIAM.


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief on plaintiff-appellant's civil rights claim is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Abraham v. White, C/A No.85-961-AM (E.D.Va., Dec. 11, 1986).


2
AFFIRMED.